 

Exhibit 10(a)

GOLDMAN, SACHS & CO. | 85 BROAD STREET | NEW YORK, NEW YORK 10004 | Tel: 212 902
1000

Opening Transaction

To:

Brinker International, Inc.
6820 LBJ Freeway
Dallas, Texas 75240

 

 

A/C:

028638914

 

 

From:

Goldman, Sachs & Co.

 

 

Re:

Collared Accelerated Stock Buyback

 

 

Ref. No:

As provided in the Supplemental Confirmation

 

 

Date:

April 24, 2007

 

 

 

This master confirmation (this “Master Confirmation”), dated as of April 24,
2007 is intended to supplement the terms and provisions of certain Transactions
(each, a “Transaction”) entered into from time to time between Goldman, Sachs &
Co. (“GS&Co.”) and Brinker International, Inc. (“Counterparty”). This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction.  The terms of any particular
Transaction shall be set forth in (i) a Supplemental Confirmation in the form of
Schedule A hereto (a “Supplemental Confirmation”), which shall reference this
Master Confirmation and supplement, form a part of, and be subject to this
Master Confirmation and (ii) a Trade Notification in the form of Schedule B
hereto (a “Trade Notification”), which shall reference the relevant Supplemental
Confirmation and supplement, form a part of, and be subject to such Supplemental
Confirmation.  This Master Confirmation, each Supplemental Confirmation and the
related Trade Notification together shall constitute a “Confirmation” as
referred to in the Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation.  This Master Confirmation, each Supplemental Confirmation and the
related Trade Notification evidence a complete binding agreement between
Counterparty and GS&Co. as to the subject matter and terms of each Transaction
to which this Master Confirmation, such Supplemental Confirmation and Trade
Notification relate and shall supersede all prior or contemporaneous written or
oral communications with respect thereto.

This Master Confirmation, each Supplemental Confirmation and each Trade
Notification supplement, form a part of, and are subject to an agreement in the
form of the 1992 ISDA Master Agreement (Multicurrency — Cross Border) (the
“Agreement”) as if GS&Co. and Counterparty had executed the Agreement on the
date of this Master Confirmation (but without any Schedule except for (i) the
election of Loss and Second Method, New York law (without regard to the
conflicts of law principles) as the governing law and US Dollars (“USD”) as the
Termination Currency, (ii) the election that subparagraph (ii) of Section 2(c)
will not apply to the Transactions, (iii) the replacement of the word “third” in
the last line of Section 5(a)(i) with the word “first” and (iv) the election
that the “Cross Default” provisions of Section 5(a)(vi) shall apply to
Counterparty and to GS&Co., with the words “ , or becoming capable at such time
of being declared,” deleted from the seventh line thereof and with a “Threshold
Amount” of USD 50 million).

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation, each Supplemental Confirmation and each Trade
Notification except as expressly modified herein.

If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, any

1


--------------------------------------------------------------------------------


Supplemental Confirmation, any Trade Notification and the Equity Definitions,
the following will prevail for purposes of such Transaction in the order of
precedence indicated: (i) such Trade Notification, (ii) such Supplemental
Confirmation; (iii) this Master Confirmation; (iv) the Agreement; and (v) the
Equity Definitions.


1.             EACH TRANSACTION CONSTITUTES A SHARE FORWARD TRANSACTION FOR THE
PURPOSES OF THE EQUITY DEFINITIONS.  SET FORTH BELOW ARE THE TERMS AND
CONDITIONS WHICH, TOGETHER WITH THE TERMS AND CONDITIONS SET FORTH IN THE
RELATED SUPPLEMENTAL CONFIRMATION AND TRADE NOTIFICATION (IN RESPECT OF THE
RELEVANT TRANSACTION), SHALL GOVERN EACH SUCH TRANSACTION.


GENERAL TERMS:

Trade Date:

 

For each Transaction, as set forth in the Supplemental Confirmation.

 

 

 

Buyer:

 

Counterparty

 

 

 

Seller:

 

GS&Co.

 

 

 

Shares:

 

Common Stock, USD 0.10 par value of Counterparty (Ticker: EAT)

 

 

 

Forward Price:

 

The average of the VWAP Prices for each Exchange Business Day in the Calculation
Period.

 

 

 

VWAP Price:

 

For any Exchange Business Day, as determined by the Calculation Agent based on
the New York Stock Exchange 10b-18 Volume Weighted Average Price per Share for
the regular trading session (including any extensions thereof) of the Exchange
on such Exchange Business Day (without regard to pre-open or after hours trading
outside of such regular trading session for such Exchange Business Day), as
published by Bloomberg at 4:15 p.m. New York time (or 15 minutes following the
end of any extension of the regular trading session) on such Exchange Business
Day, on Bloomberg page “EAT.N <Equity> AQR_SEC” (or any successor thereto) or,
if such price is not so reported on such Exchange Business Day for any reason,
as reasonably determined by the Calculation Agent. For purposes of calculating
the VWAP Price, the Calculation Agent will include only those trades that are
reported during the period of time during which Counterparty could purchase its
own shares under Rule 10b-18(b)(2) and pursuant to the conditions of Rule
10b-18(b)(3), each under the Exchange Act (as defined herein) (such trades,
“Rule 10b-18 eligible transactions”).

 

 

 

Forward Price

 

 

Adjustment Amount:

 

For each Transaction, as set forth in the Supplemental Confirmation.

 

 

 

Calculation Period:

 

The period from and including the first Exchange Business Day immediately
following the Hedge Completion Date to and including the Termination Date (as
adjusted in accordance with the provisions hereof).

 

 

 

Termination Date:

 

For each Transaction, the Scheduled Termination Date set forth in the
Supplemental Confirmation (as the same may be postponed in accordance with the
provisions hereof); provided that GS&Co. shall have the right to designate any
date (the “Accelerated Termination Date”) on or after the First Acceleration
Date to be the Termination Date by providing notice to Counterparty of any such
designation on such date.

 

 

 

First Acceleration Date:

 

For each Transaction, as set forth in the Supplemental Confirmation.

2


--------------------------------------------------------------------------------


 

Hedge Period:

 

The period from and including the day immediately after the Trade Date to and
including the Hedge Completion Date (as adjusted in accordance with the
provisions hereof).

 

 

 

Hedge Completion Date:

 

For each Transaction, as set forth in the Trade Notification, to be the Exchange
Business Day on which GS&Co. finishes establishing its initial Hedge Positions
in respect of such Transaction, as determined by GS&Co. in its sole discretion,
which date shall be subject to any limitations set forth in the Supplemental
Confirmation.

 

 

 

Hedge Period Reference

 

 

Price:

 

For each Transaction, as set forth in the Trade Notification, to be the average
of the VWAP Prices for each Exchange Business Day in the Hedge Period.

 

 

 

Market Disruption Event:

 

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time” and inserting the
words “at any time on any Scheduled Trading Day during the Hedge Period or
Calculation Period or” after the word “material,” in the third line thereof.

 

 

 

 

 

Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs in the Hedge Period or the Calculation
Period, the Calculation Agent may in good faith and acting in a commercially
reasonable manner postpone the Hedge Completion Date or the Termination Date, as
the case may be. In such event, the Calculation Agent must determine whether (i)
such Disrupted Day is a Disrupted Day in full, in which case the VWAP Price for
such Disrupted Day shall not be included for purposes of determining the Hedge
Period Reference Price or the Forward Price, as the case may be, or (ii) such
Disrupted Day is a Disrupted Day only in part, in which case the VWAP Price for
such Disrupted Day shall be determined by the Calculation Agent based on Rule
10b-18 eligible transactions in the Shares on such Disrupted Day effected before
the relevant Market Disruption Event occurred and/or after the relevant Market
Disruption Event ended, and the weighting of the VWAP Price for the relevant
Exchange Business Days during the Hedge Period or the Calculation Period, as the
case may be, shall be adjusted in a commercially reasonable manner by the
Calculation Agent for purposes of determining the Hedge Period Reference Price
or the Forward Price, as the case may be, with such adjustments based on, among
other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares.

 

 

 

 

 

If a Disrupted Day occurs during the Hedge Period or the Calculation Period, as
the case may be, and each of the nine immediately following Scheduled Trading
Days is a Disrupted Day, then the Calculation Agent, in its good faith and
commercially reasonable discretion, may either (i) deem such ninth Scheduled
Trading Day to be an Exchange Business Day and determine the VWAP Price for such
ninth Scheduled Trading Day using its good faith estimate of the value of the
Shares on such ninth Scheduled Trading Day based on the volume, historical
trading patterns and price of the Shares and such other factors as it deems
appropriate in its good faith and commercially reasonable discretion or (ii)
further extend the Hedge Period or the Calculation Period, as the case may be,
as it deems necessary in its good faith and commercially reasonable discretion
to determine the VWAP Price.

 

 

 

Exchange:

 

New York Stock Exchange

3


--------------------------------------------------------------------------------


 

Related Exchange(s):

 

All Exchanges.

 

 

 

Prepayment\Variable

 

 

Obligation:

 

Applicable

 

 

 

Prepayment Amount:

 

For each Transaction, as set forth in the Supplemental Confirmation.

 

 

 

Prepayment Date:

 

Three (3) Exchange Business Days following the Trade Date.

 

 

 

Counterparty Additional

 

 

Payment Amount:

 

For each Transaction, as set forth in the Supplemental Confirmation.

 

 

 

Counterparty Additional

 

 

Payment Date:

 

Three (3) Exchange Business Days following the Trade Date.

 

Settlement Terms:

Physical Settlement:

 

Applicable; provided that GS&Co. does not, and shall not, make the agreement or
the representations set forth in Section 9.11 of the Equity Definitions related
to the restrictions imposed by applicable securities laws with respect to any
Shares delivered by GS&Co. to Counterparty under any Transaction.

Number of Shares

 

 

to be Delivered:

 

A number of Shares equal to (a) the Prepayment Amount divided by (b) the Forward
Price minus the Forward Price Adjustment Amount; provided that the Number of
Shares to be Delivered shall not be less than the Minimum Shares and not be
greater than the Maximum Shares. The Number of Shares to be Delivered on the
Settlement Date shall be reduced, but not below zero, by (i) any Shares
delivered pursuant to the Initial Share Delivery described below and (ii) any
Shares delivered pursuant to the Minimum Share Delivery described below. For the
avoidance of doubt, Counterparty shall not owe to GS&Co. any Shares or cash
amount in the Physical Settlement of any Transaction.

 

 

 

Excess Dividend Amount:

 

For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

 

 

 

Settlement Date:

 

Three (3) Exchange Business Days following the Termination Date.

 

 

 

Settlement Currency:

 

USD

 

 

 

Initial Share Delivery:

 

GS&Co. shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.

 

 

 

Initial Share Delivery Date:

 

The Prepayment Date

 

 

 

Initial Shares:

 

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

Minimum Share Delivery:

 

GS&Co. shall deliver a number of Shares equal to the excess, if any, of the
Minimum Shares over the Initial Shares on the Minimum Share Delivery Date in
accordance with Section 9.4 of the Equity Definitions, with the Minimum Share

4


--------------------------------------------------------------------------------


 

 

Delivery Date deemed to be a “Settlement Date” for purposes of such Section 9.4.

 

 

 

Minimum Share Delivery

 

 

Date:

 

Three (3) Exchange Business Days following the Hedge Completion Date.

 

 

 

Minimum Shares:

 

For each Transaction, as set forth in the Supplemental Confirmation.

 

 

 

Maximum Shares:

 

For each Transaction, as set forth in the Supplemental Confirmation.

Share Adjustments:

Potential Adjustment Event:

 

Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.

 

 

 

Extraordinary Dividend:

 

For any calendar quarter occurring (in whole or in part) during the period from
and including the first day of any Hedge Period to and including the Termination
Date, any dividend or distribution on the Shares with an ex-dividend date
occurring during such calendar quarter (other than any dividend or distribution
of the type described in Section 11.2(e)(i) or Section 11.2(e)(ii)(A) or (B) of
the Equity Definitions) (a “Dividend”) the amount or value of which (as
determined by the Calculation Agent), when aggregated with the amount or value
(as determined by the Calculation Agent) of any and all previous Dividends with
ex-dividend dates occurring in the same calendar quarter, exceeds the Ordinary
Dividend Amount.

 

 

 

Ordinary Dividend Amount:

 

For each Transaction, as set forth in the Supplemental Confirmation.

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment

Extraordinary Events:

Consequences of
Merger Events and
Tender Offers:

(a) Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

(b) Share-for-Other:

 

Cancellation and Payment

 

 

 

(c) Share-for-Combined:

 

Component Adjustment

 

 

 

Determining Party:

 

GS&Co.

 

 

 

Tender Offer:

 

Applicable

 

 

 

Nationalization,

 

 

Insolvency or Delisting:

 

Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, the
American Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall be deemed to be the Exchange.

5


--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of a Merger Event, a Tender Offer, a Nationalization, an Insolvency or a
Delisting, Cancellation and Payment applies to one or more Transactions
hereunder (whether in whole or in part), an Additional Termination Event (with
the Transactions (or portions thereof) to which Cancellation and Payment applies
being the Affected Transactions, Counterparty being the sole Affected Party and
the Early Termination Date being the date on which such Transactions would be
cancelled pursuant to Article 12 of the Equity Definitions) shall be deemed to
occur, and, in lieu of Sections 12.7 and 12.8 of the Equity Definitions, Section
6 of the Agreement shall apply to such Affected Transactions.

Additional Disruption Events:

(a)

Change in Law:

Applicable

 

 

 

 

 

(b)

Failure to Deliver:

Applicable

 

 

 

 

 

(c)

Insolvency Filing:

Applicable

 

 

 

 

 

(d)

Loss of Stock Borrow:

Applicable; provided that Sections 12.9(a)(vii) and 12.9(b)(iv) of the Equity
Definitions shall be amended by deleting the words “at a rate equal to or less
than the Maximum Stock Loan Rate” and replacing them with “at a rate of return
equal to or greater than zero”.

 

 

 

 

 

 

Hedging Party:

GS&Co.

 

 

 

 

 

 

Determining Party:

GS&Co.

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Additional Disruption Event, any Transaction is cancelled or
terminated, an Additional Termination Event (with such terminated Transaction(s)
being the Affected Transaction(s), Counterparty being the sole Affected Party
and the Early Termination Date being the date on which such Transaction(s) would
be cancelled or terminated pursuant to Article 12 of the Equity Definitions)
shall be deemed to occur, and, in lieu of Section 12.8 of the Equity
Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction(s).

Non-Reliance/Agreements and
Acknowledgements Regarding
Hedging Activities/Additional

Acknowledgements:                                                                                  
Applicable

Transfer:                                                                                                                                               
Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under this Transaction, in whole or in part, to an affiliate
of GS&Co. (an “Assignee”) without the consent of Counterparty; provided that (i)
Counterparty will not, as a result of such transfer, be required to pay to the
Assignee an amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
of the Agreement (except in respect of interest under Section 2(e), 6(d)(ii), or
6(e)), (ii) the Assignee will not, as a result of such transfer, be required to
withhold or deduct any amount on account of a Tax under Section 2(d)(i) of the
Agreement (except in respect of interest under Section 2(e), 6(d)(ii), or 6(e)),
unless the Assignee would be required to make additional payments pursuant to
Section 2(d)(i)(4) of the Agreement corresponding to such excess, (iii) no Event
of Default, Potential Event of Default or Termination Event with respect to the
Assignee shall exist after giving effect to such assignment, transfer or set
over, and (iv) the obligations of the Assignee are fully and unconditionally
guaranteed by The Goldman Sachs Group, Inc.

6


--------------------------------------------------------------------------------


 

GS&Co. Payment Instructions:

 

Chase Manhattan Bank New York

 

 

For A/C Goldman, Sachs & Co.

 

 

A/C #930-1-011483

 

 

ABA: 021-000021

 

 

 

Counterparty’s Contact Details

 

 

for Purpose of Giving Notice:

 

Telephone No.:

 

(972) 980-9917

 

 

Facsimile No.:

 

(972) 770-8863

 

 

Brinker International, Inc.

 

 

6820 LBJ Freeway

 

 

Dallas, Texas 75240

 

 

Attention: Vice President and Treasurer

 

 

 

 

 

With a copy to:

 

 

Telephone No.:

 

(972) 980-9917

 

 

Facsimile No.:

 

(972) 902-0112

 

 

Brinker International, Inc.

 

 

6820 LBJ Freeway

 

 

Dallas, Texas 75240

 

 

Attention: General Counsel

 

 

 

GS&Co.’s Contact Details for

 

 

Purpose of Giving Notice:

 

Telephone No.:

 

(212) 902-8996

 

 

Facsimile No.:

 

(212) 902-0112

 

 

Attention: Equity Operations: Options and Derivatives

 

 

 

 

 

With a copy to:

 

 

Tracey McCabe

 

 

Equity Capital Markets

 

 

One New York Plaza

 

 

New York, NY 10004

 

 

Telephone No.:

 

(212) 357-0428

 

 

Facsimile No.:

 

(212) 902-3000

 

 

 

 

 

2.             Calculation Agent.

 

GS&Co.

 


3.             ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS.


(A)           IN ADDITION TO THE REPRESENTATIONS, WARRANTIES AND COVENANTS IN
THE AGREEMENT, EACH PARTY REPRESENTS, WARRANTS AND COVENANTS TO THE OTHER PARTY
THAT:


(I)            ELIGIBLE CONTRACT PARTICIPANT.  IT IS AN “ELIGIBLE CONTRACT
PARTICIPANT”, AS DEFINED IN THE U.S. COMMODITY EXCHANGE ACT (AS AMENDED), AND IS
ENTERING INTO EACH TRANSACTION HEREUNDER AS PRINCIPAL AND NOT FOR THE BENEFIT OF
ANY THIRD PARTY.


(II)           ACCREDITED INVESTOR.  EACH PARTY ACKNOWLEDGES THAT THE OFFER AND
SALE OF EACH TRANSACTION TO IT IS INTENDED TO BE EXEMPT FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), BY VIRTUE OF
SECTION 4(2) THEREOF.  ACCORDINGLY, EACH PARTY REPRESENTS AND WARRANTS TO THE
OTHER THAT (I) IT HAS THE FINANCIAL ABILITY TO BEAR THE ECONOMIC RISK OF ITS
INVESTMENT IN EACH TRANSACTION AND IS ABLE TO BEAR A TOTAL LOSS OF ITS
INVESTMENT, (II) IT IS AN “ACCREDITED INVESTOR” AS THAT TERM IS DEFINED UNDER
REGULATION D UNDER THE SECURITIES ACT AND (III) THE DISPOSITION OF EACH
TRANSACTION IS RESTRICTED UNDER THIS MASTER CONFIRMATION, THE SECURITIES ACT AND
STATE SECURITIES LAWS.

7


--------------------------------------------------------------------------------



(B)           IN ADDITION TO THE REPRESENTATIONS, WARRANTIES AND COVENANTS IN
THE AGREEMENT AND THOSE CONTAINED HEREIN, GS&CO. REPRESENTS, WARRANTS AND
COVENANTS TO COUNTERPARTY THAT, WITH RESPECT TO (I) ALL PURCHASES OF SHARES MADE
BY GS&CO. DURING ANY RELEVANT HEDGE PERIOD IN RESPECT OF ANY TRANSACTION AND
(II) PURCHASES DURING THE RELATED RELEVANT PERIOD (AS DEFINED BELOW) OF A NUMBER
OF SHARES EQUAL TO THE MINIMUM SHARES FOR SUCH TRANSACTION LESS THE NUMBER OF
SHARES SO PURCHASED DURING THE RELATED HEDGE PERIOD IN RESPECT OF SUCH
TRANSACTION, GS&CO. WILL USE COMMERCIALLY REASONABLE EFFORTS TO EFFECT SUCH
PURCHASES IN A MANNER SO THAT, IF SUCH PURCHASES WERE MADE BY COUNTERPARTY, THEY
WOULD MEET THE REQUIREMENTS OF RULE 10B-18(B)(2), (3) AND (4) (“RULE 10B-18”)
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), AND
EFFECT CALCULATIONS IN RESPECT THEREOF, TAKING INTO ACCOUNT ANY APPLICABLE
SECURITIES AND EXCHANGE COMMISSION OR STAFF NO-ACTION LETTERS OR INTERPRETATIONS
AS APPROPRIATE AND SUBJECT TO ANY DELAYS BETWEEN THE EXECUTION AND REPORTING OF
A TRADE OF THE SHARES ON THE EXCHANGE AND OTHER CIRCUMSTANCES BEYOND GS&CO.’S
CONTROL.


4.             ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS OF
COUNTERPARTY.  IN ADDITION TO THE REPRESENTATIONS, WARRANTIES AND COVENANTS IN
THE AGREEMENT AND THOSE CONTAINED HEREIN, AS OF (I) THE DATE HEREOF, (II) THE
TRADE DATE FOR EACH TRANSACTION HEREUNDER AND (III) TO THE EXTENT EXPRESSLY
STATED BELOW, EACH DAY DURING THE HEDGE PERIOD AND CALCULATION PERIOD FOR EACH
TRANSACTION HEREUNDER, COUNTERPARTY REPRESENTS, WARRANTS AND COVENANTS TO GS&CO.
THAT:

(a)           the purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act;

(b)           it is not entering into any Transaction (i) on the basis of, and
is not aware of, any material non-public information with respect to the Shares,
(ii) in anticipation of, in connection with, or to facilitate, a distribution of
its securities, a self tender offer or a third-party tender offer or (iii) to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares);

(c)           each Transaction is being entered into pursuant to a publicly
disclosed Share buy-back program and its Board of Directors has approved the use
of derivatives to effect the Share buy-back program;

(d)           without limiting the generality of Section 13.1 of the Equity
Definitions, it acknowledges that GS&Co. is not making any representations or
warranties with respect to the treatment of any Transaction under FASB
Statements 128, 133 as amended, or 149, 150, EITF 00-19, EITF 03-6 (or any
successor issue statements) or under Financial Accounting Standards Board’s
Liabilities & Equity Project;

(e)           Counterparty is in compliance with its reporting obligations under
the Exchange Act and its most recent Annual Report on Form 10-K, together with
all reports subsequently filed by it pursuant to the Exchange Act, taken
together and as amended and supplemented to the date of this representation, do
not, as of their respective filing dates, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

(f)            Counterparty shall report each Transaction as required under
Regulation S-K and/or Regulation S-B under the Exchange Act, as applicable;

(g)           Counterparty is not, and will not be, engaged in a “distribution”
of Shares or securities that are convertible into, or exchangeable or
exercisable for Shares for purposes of Regulation M promulgated under the
Exchange Act (“Regulation M”) at any time during the Hedge Period or the
Relevant Period for any Transaction unless Counterparty has provided written
notice to GS&Co. of such distribution (a “Regulation M Distribution Notice”) not
later than the Scheduled Trading Day immediately preceding the first day of the
relevant “restricted period” (as defined in Regulation M); Counterparty
acknowledges that any such notice may cause the Hedge Period or the Calculation
Period to be extended or suspended pursuant to Section 5 below; accordingly,
Counterparty acknowledges that its delivery of such notice must comply with the
standards set forth in Section 6 below; “Relevant Period” means, for any
Transaction, the period commencing on the first day of the Calculation Period
and ending on (i) if GS&Co. has not designated an Accelerated Termination Date
in respect of

8


--------------------------------------------------------------------------------


such Transaction, the last day of the Calculation Period, or (ii) if GS&Co. has
designated an Accelerated Termination Date in respect of such Transaction, the
earlier of the Relevant Period End Date, as set forth in the Supplemental
Confirmation, or such earlier day as elected by GS&Co. and communicated to
Counterparty on such day;

(h)           Counterparty acknowledges that each Transaction is a derivatives
transaction in which it has granted GS&Co. an option;  GS&Co. may purchase
shares for its own account at an average price that may be greater than, or less
than, the price paid by Counterparty under the terms of the related Transaction;

(i)            as of the Trade Date, the Prepayment Date and the Minimum Share
Delivery Date for each Transaction, Counterparty is not “insolvent” (as such
term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of
the United States Code) (the “Bankruptcy Code”)) and Counterparty would be able
to purchase a number of shares equal to the Maximum Shares in compliance with
the laws of the jurisdiction of Counterparty’s incorporation;

(j)            Counterparty is not and, after giving effect to any Transaction,
will not be, required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended; and

(k)           it has not and, during the Hedge Period or Relevant Period for any
Transaction, will not enter into agreements similar to the Transactions
described herein where any initial hedge period (however defined), the
calculation period (however defined) or the relevant period (however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period or relevant period
as provided in the relevant agreements) with any Hedge Period or Relevant Period
under this Master Confirmation.  In the event that the initial hedge period,
calculation period or relevant period in any other similar transaction overlaps
with any Hedge Period or Relevant Period under this Master Confirmation as a
result of an extension of the Termination Date pursuant to Section 5 herein,
Counterparty shall promptly amend such transaction to avoid any such overlap.


5.             SUSPENSION OF HEDGE PERIOD OR CALCULATION PERIOD.


(A)           IF COUNTERPARTY CONCLUDES THAT IT WILL BE ENGAGED IN A
DISTRIBUTION OF THE SHARES FOR PURPOSES OF REGULATION M, COUNTERPARTY SHALL
PROVIDE GS&CO. WITH A REGULATION M DISTRIBUTION NOTICE AFTER THE CLOSE OF THE
REGULAR TRADING SESSION ON THE EXCHANGE FOR THE SHARES ON THE SCHEDULED TRADING
DAY IMMEDIATELY PRECEDING THE START OF THE RELEVANT RESTRICTED PERIOD, WHICH
NOTICE SHALL BE EFFECTIVE AS OF 8:30 A.M. NEW YORK TIME ON THE FOLLOWING
SCHEDULED TRADING DAY OR AS OTHERWISE REQUIRED BY LAW OR AGREED BETWEEN
COUNTERPARTY AND GS&CO.  UPON THE EFFECTIVENESS OF SUCH REGULATION M
DISTRIBUTION NOTICE, THE CALCULATION PERIOD OR THE HEDGE PERIOD, AS THE CASE MAY
BE, SHALL BE SUSPENDED AND THE TERMINATION DATE OR THE HEDGE COMPLETION DATE OR
BOTH, AS THE CASE MAY BE, SHALL POSTPONED FOR EACH SCHEDULED TRADING DAY IN SUCH
RESTRICTED PERIOD; ACCORDINGLY, COUNTERPARTY REPRESENTS, WARRANTS AND COVENANTS
TO GS&CO. AS OF THE EFFECTIVENESS OF SUCH NOTICE THAT (I) SUCH NOTICE, AND
COUNTERPARTY’S DELIVERY THEREOF, COMPLIES WITH THE STANDARDS SET FORTH IN
SECTION 6 BELOW AND (II) COUNTERPARTY IS NOT AWARE OF ANY MATERIAL NON-PUBLIC
INFORMATION REGARDING COUNTERPARTY OR THE SHARES.


(B)           IN THE EVENT THAT GS&CO. CONCLUDES, IN ITS REASONABLE DISCRETION,
THAT IT IS APPROPRIATE, AS A RESULT OF OR IN ORDER TO COMPLY WITH ANY LEGAL,
REGULATORY OR SELF-REGULATORY REQUIREMENTS, OR WITH INTERNAL POLICIES AND
PROCEDURES OF GS&CO. THAT ARE IN EFFECT ON THE TRADE DATE FOR THE RELEVANT
TRANSACTION AND ARE RELATED TO THE COMPLIANCE WITH SUCH REQUIREMENTS AND/OR WITH
BEST PRACTICES, FOR IT TO REFRAIN FROM PURCHASING SHARES ON ANY SCHEDULED
TRADING DAY DURING THE HEDGE PERIOD OR THE CALCULATION PERIOD, GS&CO. MAY BY
WRITTEN NOTICE TO COUNTERPARTY ELECT TO SUSPEND THE HEDGE PERIOD OR THE
CALCULATION PERIOD, OR BOTH, AS THE CASE MAY BE, FOR SUCH NUMBER OF SCHEDULED
TRADING DAYS AS IS SPECIFIED IN THE NOTICE.  THE NOTICE SHALL NOT SPECIFY, AND
GS&CO. SHALL NOT OTHERWISE COMMUNICATE TO COUNTERPARTY, THE REASON FOR GS&CO.’S
ELECTION TO SUSPEND THE HEDGE PERIOD OR THE CALCULATION PERIOD, OR BOTH, AS THE
CASE MAY BE.  THE HEDGE PERIOD OR THE CALCULATION PERIOD, OR BOTH, AS THE CASE
MAY BE, SHALL BE SUSPENDED AND THE TERMINATION DATE SHALL BE EXTENDED FOR EACH
SCHEDULED TRADING DAY OCCURRING DURING ANY SUCH SUSPENSION.


(C)           IN THE EVENT THAT THE CALCULATION PERIOD OR THE HEDGE PERIOD, AS
THE CASE MAY BE, IS SUSPENDED PURSUANT TO SECTION 5(A) OR 5(B) ABOVE DURING THE
REGULAR TRADING SESSION ON THE EXCHANGE, SUCH SUSPENSION SHALL BE

9


--------------------------------------------------------------------------------



DEEMED TO BE AN ADDITIONAL MARKET DISRUPTION EVENT, AND THE SECOND AND THIRD
PARAGRAPHS UNDER “MARKET DISRUPTION EVENT” SHALL APPLY.


(D)           IN THE EVENT THAT THE CALCULATION PERIOD IS EXTENDED PURSUANT TO
ANY PROVISION HEREOF (INCLUDING, WITHOUT LIMITATION, PURSUANT TO SECTION 9(B)
BELOW), THE CALCULATION AGENT, AFTER CONSULTATION WITH COUNTERPARTY, SHALL
ADJUST ANY RELEVANT TERMS OF THE RELATED TRANSACTION IF NECESSARY TO PRESERVE AS
NEARLY AS PRACTICABLE THE ECONOMIC TERMS OF SUCH TRANSACTION PRIOR TO SUCH
EXTENSION; PROVIDED THAT COUNTERPARTY SHALL NOT BE REQUIRED TO MAKE ANY
ADDITIONAL CASH PAYMENTS OR DELIVER ANY SHARES IN CONNECTION WITH ANY SUCH
ADJUSTMENTS.


6.             10B5-1 PLAN.  COUNTERPARTY REPRESENTS, WARRANTS AND COVENANTS TO
GS&CO. THAT FOR EACH TRANSACTION:


(A)           COUNTERPARTY IS ENTERING INTO THIS MASTER CONFIRMATION AND EACH
TRANSACTION HEREUNDER IN GOOD FAITH AND NOT AS PART OF A PLAN OR SCHEME TO EVADE
THE PROHIBITIONS OF RULE 10B5-1 UNDER THE EXCHANGE ACT (“RULE 10B5-1”).  IT IS
THE INTENT OF THE PARTIES THAT EACH TRANSACTION ENTERED INTO UNDER THIS MASTER
CONFIRMATION COMPLY WITH THE REQUIREMENTS OF RULE 10B5-1(C)(1)(I)(A) AND (B) AND
EACH TRANSACTION ENTERED INTO UNDER THIS MASTER CONFIRMATION SHALL BE
INTERPRETED TO COMPLY WITH THE REQUIREMENTS OF RULE 10B5-1(C).


(B)           COUNTERPARTY WILL NOT SEEK TO CONTROL OR INFLUENCE GS&CO. TO MAKE
“PURCHASES OR SALES” (WITHIN THE MEANING OF RULE 10B5-1(C)(1)(I)(B)(3)) UNDER
ANY TRANSACTION ENTERED INTO UNDER THIS MASTER CONFIRMATION, INCLUDING, WITHOUT
LIMITATION, GS&CO.’S DECISION TO ENTER INTO ANY HEDGING TRANSACTIONS. 
COUNTERPARTY REPRESENTS AND WARRANTS THAT IT HAS CONSULTED WITH ITS OWN ADVISORS
AS TO THE LEGAL ASPECTS OF ITS ADOPTION AND IMPLEMENTATION OF THIS MASTER
CONFIRMATION, EACH SUPPLEMENTAL CONFIRMATION AND EACH TRADE NOTIFICATION UNDER
RULE 10B5-1.

(c)           Counterparty acknowledges and agrees that any amendment,
modification, waiver or termination of this Master Confirmation, the relevant
Supplement Confirmation or Trade Notification must be effected in accordance
with the requirements for the amendment or termination of a “plan” as defined in
Rule 10b5-1(c).  Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b-5.


7.             COUNTERPARTY PURCHASES.


COUNTERPARTY (OR ANY “AFFILIATED PURCHASER” AS DEFINED IN RULE 10B-18) SHALL
NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF GS&CO. (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD), DIRECTLY OR INDIRECTLY PURCHASE ANY SHARES, LISTED
CONTRACTS ON THE SHARES OR SECURITIES THAT ARE CONVERTIBLE INTO, OR EXCHANGEABLE
OR EXERCISABLE FOR SHARES (INCLUDING, WITHOUT LIMITATION, ANY RULE 10B-18
PURCHASES OF BLOCKS (AS DEFINED IN RULE 10B-18)) DURING ANY HEDGE PERIOD OR
RELEVANT PERIOD (AS EXTENDED PURSUANT TO THE PROVISIONS HEREOF).  DURING THIS
TIME, ANY SUCH PURCHASES BY COUNTERPARTY SHALL BE MADE THROUGH GS&CO., OR IF NOT
THROUGH GS&CO., WITH THE PRIOR WRITTEN CONSENT OF GS&CO., AND IN COMPLIANCE WITH
RULE 10B-18 OR OTHERWISE IN A MANNER THAT COUNTERPARTY AND GS&CO. BELIEVE IS IN
COMPLIANCE WITH APPLICABLE REQUIREMENTS.


8.             ADDITIONAL TERMINATION EVENT.  THE DECLARATION OF ANY
EXTRAORDINARY DIVIDEND BY THE ISSUER DURING ANY HEDGE PERIOD OR CALCULATION
PERIOD WILL CONSTITUTE AN ADDITIONAL TERMINATION EVENT, WITH COUNTERPARTY AS THE
SOLE AFFECTED PARTY AND ALL TRANSACTIONS HEREUNDER AS THE AFFECTED TRANSACTIONS.


9.             SPECIAL PROVISIONS FOR MERGER TRANSACTIONS.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN OR IN THE EQUITY DEFINITIONS:


(A)           COUNTERPARTY AGREES THAT IT:


(I)            WILL NOT ON ANY SCHEDULED TRADING DAY DURING ANY HEDGE PERIOD OR
CALCULATION PERIOD MAKE, AND WILL USE COMMERCIALLY REASONABLE EFFORTS NOT TO
PERMIT TO BE MADE, ANY PUBLIC ANNOUNCEMENT (AS DEFINED IN RULE 165(F) UNDER THE
SECURITIES ACT) OF ANY MERGER TRANSACTION OR POTENTIAL MERGER TRANSACTION UNLESS
SUCH PUBLIC ANNOUNCEMENT IS MADE PRIOR TO THE OPENING OR AFTER THE CLOSE OF THE
REGULAR TRADING SESSION ON THE EXCHANGE FOR THE SHARES;

10


--------------------------------------------------------------------------------



(II)           SHALL PROMPTLY (BUT IN ANY EVENT PRIOR TO THE NEXT OPENING OF THE
REGULAR TRADING SESSION ON THE EXCHANGE) NOTIFY GS&CO. FOLLOWING ANY SUCH
ANNOUNCEMENT THAT SUCH ANNOUNCEMENT HAS BEEN MADE; AND


(III)          SHALL PROMPTLY (BUT IN ANY EVENT PRIOR TO THE NEXT OPENING OF THE
REGULAR TRADING SESSION ON THE EXCHANGE) PROVIDE GS&CO. WITH WRITTEN NOTICE
SPECIFYING (I) COUNTERPARTY’S AVERAGE DAILY RULE 10B-18 PURCHASES (AS DEFINED IN
RULE 10B-18) DURING THE THREE FULL CALENDAR MONTHS IMMEDIATELY PRECEDING THE
ANNOUNCEMENT DATE THAT WERE NOT EFFECTED THROUGH GS&CO. OR ITS AFFILIATES AND
(II) THE NUMBER OF SHARES PURCHASED PURSUANT TO THE PROVISO IN RULE 10B-18(B)(4)
UNDER THE EXCHANGE ACT FOR THE THREE FULL CALENDAR MONTHS PRECEDING THE
ANNOUNCEMENT DATE.  SUCH WRITTEN NOTICE SHALL BE DEEMED TO BE A CERTIFICATION BY
COUNTERPARTY TO GS&CO. THAT SUCH INFORMATION IS TRUE AND CORRECT.  COUNTERPARTY
UNDERSTANDS THAT GS&CO. WILL USE THIS INFORMATION IN CALCULATING THE TRADING
VOLUME FOR PURPOSES OF RULE 10B-18.  IN ADDITION, COUNTERPARTY SHALL PROMPTLY
NOTIFY GS&CO. OF THE EARLIER TO OCCUR OF THE COMPLETION OF SUCH TRANSACTION AND
THE COMPLETION OF THE VOTE BY TARGET SHAREHOLDERS.  COUNTERPARTY ACKNOWLEDGES
THAT ANY SUCH NOTICE MAY CAUSE THE TERMS OF ANY TRANSACTION TO BE ADJUSTED OR
SUCH TRANSACTION TO BE TERMINATED;


(B)           GS&CO. IN ITS REASONABLE DISCRETION MAY (I) MAKE ADJUSTMENTS TO
THE TERMS OF ANY TRANSACTION, INCLUDING, WITHOUT LIMITATION, THE TERMINATION
DATE, THE HEDGE COMPLETION DATE, THE MINIMUM SHARES AND THE MAXIMUM SHARES, TO
ACCOUNT FOR THE NUMBER OF SHARES THAT COULD BE PURCHASED ON EACH DAY DURING THE
HEDGE PERIOD OR THE CALCULATION PERIOD IN COMPLIANCE WITH RULE 10B-18 FOLLOWING
SUCH PUBLIC ANNOUNCEMENT (PROVIDED THAT COUNTERPARTY SHALL NOT BE REQUIRED TO
MAKE ANY ADDITIONAL CASH PAYMENTS OR DELIVER ANY SHARES IN CONNECTION WITH ANY
SUCH ADJUSTMENTS) OR (II) TREAT THE OCCURRENCE OF SUCH PUBLIC ANNOUNCEMENT AS AN
ADDITIONAL TERMINATION EVENT WITH COUNTERPARTY AS THE SOLE AFFECTED PARTY; AND


(C)           COUNTERPARTY SHALL NOT MAKE, AND WILL USE COMMERCIALLY REASONABLE
EFFORTS NOT TO PERMIT TO BE MADE, A PUBLIC ANNOUNCEMENT (AS DEFINED IN RULE
165(F) UNDER THE SECURITIES ACT) OF ANY MERGER TRANSACTION OR POTENTIAL MERGER
TRANSACTION DURING THE TERM OF ANY TRANSACTION (I) TO CREATE ACTUAL OR APPARENT
TRADING ACTIVITY IN THE SHARES (OR ANY SECURITY CONVERTIBLE INTO OR EXCHANGEABLE
FOR THE SHARES) OR TO RAISE OR DEPRESS OR OTHERWISE MANIPULATE THE PRICE OF THE
SHARES (OR ANY SECURITY CONVERTIBLE INTO OR EXCHANGEABLE FOR THE SHARES) FOR THE
PURPOSE OF INDUCING THE PURCHASE OR SALE OF SHARES (OR ANY SECURITY CONVERTIBLE
INTO OR EXCHANGEABLE FOR THE SHARES) OR (II) WITH A PURPOSE OF AFFECTING THE
TERMS OF ANY TRANSACTION OR GS&CO.’S RELATED HEDGING ACTIVITIES.


“MERGER TRANSACTION” MEANS ANY MERGER, ACQUISITION OR SIMILAR TRANSACTION
INVOLVING A RECAPITALIZATION AS CONTEMPLATED BY RULE 10B-18(A)(13)(IV) UNDER THE
EXCHANGE ACT.


10.                                 ACKNOWLEDGMENTS.  THE PARTIES HERETO INTEND
FOR:


(A)           EACH TRANSACTION TO BE A “SECURITIES CONTRACT” AS DEFINED IN
SECTION 741(7) OF THE BANKRUPTCY CODE, A “SWAP AGREEMENT” AS DEFINED IN SECTION
101(53B) OF THE BANKRUPTCY CODE AND A “FORWARD CONTRACT” AS DEFINED IN SECTION
101(25) OF THE BANKRUPTCY CODE, AND THE PARTIES HERETO TO BE ENTITLED TO THE
PROTECTIONS AFFORDED BY, AMONG OTHER SECTIONS, SECTIONS 362(B)(6), 362(B)(17),
362(B)(27), 362(O), 546(E), 546(G), 546(J), 548(D)(2), 555, 556, 560 AND 561 OF
THE BANKRUPTCY CODE;


(B)           THE AGREEMENT TO BE A “MASTER NETTING AGREEMENT” AS DEFINED IN
SECTION 101(38A) OF THE BANKRUPTCY CODE;


(C)           A PARTY’S RIGHT TO LIQUIDATE, TERMINATE OR ACCELERATE ANY
TRANSACTION, OFFSET, NET OR NET OUT TERMINATION VALUES, PAYMENT AMOUNTS OR OTHER
TRANSFER OBLIGATIONS, AND TO EXERCISE ANY OTHER REMEDIES UPON THE OCCURRENCE OF
ANY EVENT OF DEFAULT OR TERMINATION EVENT UNDER THE AGREEMENT WITH RESPECT TO
THE OTHER PARTY OR ANY EXTRAORDINARY EVENT THAT RESULTS IN THE TERMINATION OR
CANCELLATION OF ANY TRANSACTION TO CONSTITUTE A “CONTRACTUAL RIGHT” WITHIN THE
MEANING OF SECTIONS 555, 556, 560 AND 561 OF THE BANKRUPTCY CODE; AND


(D)           ALL PAYMENTS OR DELIVERIES FOR, UNDER OR IN CONNECTION WITH EACH
TRANSACTION, ALL PAYMENTS FOR THE SHARES AND THE TRANSFER OF SUCH SHARES TO
CONSTITUTE “SETTLEMENT PAYMENTS” AND “TRANSFERS” “UNDER” OR “IN CONNECTION WITH”
EACH TRANSACTION AND THE AGREEMENT, IN EACH CASE WITHIN THE MEANING OF THE
BANKRUPTCY CODE.

11


--------------------------------------------------------------------------------



11.           CREDIT SUPPORT DOCUMENTS.  THE PARTIES HERETO ACKNOWLEDGE THAT NO
TRANSACTION HEREUNDER IS SECURED BY ANY COLLATERAL THAT WOULD OTHERWISE SECURE
THE OBLIGATIONS OF COUNTERPARTY HEREIN OR PURSUANT TO THE AGREEMENT.


12.           LIMITATION ON SET-OFF.  (A)    NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THE AGREEMENT OR THE EQUITY DEFINITIONS, THE CALCULATION OF ANY
SETTLEMENT AMOUNTS AND UNPAID AMOUNTS, AND AMOUNTS OWED IN RESPECT OF THE
CANCELLED TRANSACTIONS UNDER ARTICLE 12 OF THE EQUITY DEFINITIONS, SHALL BE
CALCULATED SEPARATELY FOR (A) ALL TERMINATED TRANSACTIONS IN THE SHARES OF THE
ISSUER THAT QUALIFY AS EQUITY UNDER APPLICABLE ACCOUNTING RULES (COLLECTIVELY,
THE “EQUITY SHARES”) AND (B) ALL OTHER TERMINATED TRANSACTIONS UNDER THE
AGREEMENT INCLUDING, WITHOUT LIMITATION, TRANSACTIONS IN SHARES OTHER THAN THOSE
OF THE ISSUER (COLLECTIVELY, THE “OTHER SHARES”) AND THE NETTING AND SET-OFF
PROVISIONS OF THE AGREEMENT SHALL ONLY OPERATE TO PROVIDE NETTING AND SET-OFF
(I) AMONG TERMINATED TRANSACTIONS IN THE EQUITY SHARES AND (II) AMONG TERMINATED
TRANSACTIONS IN THE OTHER SHARES.  IN NO EVENT SHALL THE NETTING AND SET-OFF
PROVISIONS OF THE AGREEMENT OPERATE TO PERMIT NETTING AND SET-OFF BETWEEN
TERMINATED TRANSACTIONS IN THE EQUITY SHARES AND TERMINATED TRANSACTIONS IN THE
OTHER SHARES.


(B)           THE PARTIES AGREE THAT UPON THE OCCURRENCE OF AN EVENT OF DEFAULT
OR TERMINATION EVENT WITH RESPECT TO A PARTY WHO IS THE DEFAULTING PARTY OR AN
AFFECTED PARTY (“X”), THE OTHER PARTY (“Y”) WILL HAVE THE RIGHT (BUT NOT BE
OBLIGED) WITHOUT PRIOR NOTICE TO X OR ANY OTHER PERSON TO SET-OFF OR APPLY ANY
OBLIGATION OF X OWED TO Y (WHETHER OR NOT MATURED OR CONTINGENT AND WHETHER OR
NOT ARISING UNDER THE AGREEMENT, AND REGARDLESS OF THE CURRENCY, PLACE OF
PAYMENT OR BOOKING OFFICE OF THE OBLIGATION) AGAINST ANY OBLIGATION OF Y (OR ANY
AFFILIATE OF Y) OWED TO X (WHETHER OR NOT MATURED OR CONTINGENT AND WHETHER OR
NOT ARISING UNDER THE AGREEMENT, AND REGARDLESS OF THE CURRENCY, PLACE OF
PAYMENT OR BOOKING OFFICE OF THE OBLIGATION).  Y WILL GIVE NOTICE TO THE OTHER
PARTY OF ANY SET-OFF EFFECTED UNDER THIS SECTION 12.


AMOUNTS (OR THE RELEVANT PORTION OF SUCH AMOUNTS) SUBJECT TO SET-OFF MAY BE
CONVERTED BY Y INTO THE TERMINATION CURRENCY AT THE RATE OF EXCHANGE AT WHICH
SUCH PARTY WOULD BE ABLE, ACTING IN A REASONABLE MANNER AND IN GOOD FAITH, TO
PURCHASE THE RELEVANT AMOUNT OF SUCH CURRENCY.  IF ANY OBLIGATION IS
UNASCERTAINED, Y MAY IN GOOD FAITH ESTIMATE THAT OBLIGATION AND SET-OFF IN
RESPECT OF THE ESTIMATE, SUBJECT TO THE RELEVANT PARTY ACCOUNTING TO THE OTHER
WHEN THE OBLIGATION IS ASCERTAINED.  NOTHING IN THIS SECTION 12 SHALL BE
EFFECTIVE TO CREATE A CHARGE OR OTHER SECURITY INTEREST.  THIS SECTION 12 SHALL
BE WITHOUT PREJUDICE AND IN ADDITION TO ANY RIGHT OF SET-OFF, COMBINATION OF
ACCOUNTS, LIEN OR OTHER RIGHT TO WHICH ANY PARTY IS AT ANY TIME OTHERWISE
ENTITLED (WHETHER BY OPERATION OF LAW, CONTRACT OR OTHERWISE).


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING, GS&CO.
AGREES NOT TO SET OFF OR NET AMOUNTS DUE FROM COUNTERPARTY WITH RESPECT TO ANY
TRANSACTION AGAINST AMOUNTS DUE FROM GS&CO. TO COUNTERPARTY WITH RESPECT TO
CONTRACTS OR INSTRUMENTS THAT ARE NOT EQUITY CONTRACTS.  “EQUITY CONTRACT” MEANS
ANY TRANSACTION OR INSTRUMENT THAT DOES NOT CONVEY RIGHTS TO GS&CO. SENIOR TO
CLAIMS OF COMMON STOCKHOLDERS IN THE EVENT OF COUNTERPARTY’S BANKRUPTCY.


13.           DELIVERY OF SHARES.  (A)        GS&CO. MAY, BY NOTICE TO
COUNTERPARTY PRIOR TO THE MINIMUM SHARE DELIVERY DATE (THE “NOMINAL DELIVERY
DATE”), ELECT TO DELIVER THE SHARES IT IS REQUIRED TO DELIVER UNDER “MINIMUM
SHARE DELIVERY” (ABOVE) ON TWO OR MORE DATES (EACH, A “STAGGERED DELIVERY DATE”)
OR AT TWO OR MORE TIMES ON THE NOMINAL DELIVERY DATE AS FOLLOWS:


(I)            IN SUCH NOTICE, GS&CO. WILL SPECIFY TO COUNTERPARTY THE RELATED
STAGGERED DELIVERY DATES (EACH OF WHICH WILL BE ON OR PRIOR TO THE NOMINAL
DELIVERY DATE, BUT NOT PRIOR TO THE BEGINNING OF THE HEDGE PERIOD) OR DELIVERY
TIMES AND HOW IT WILL ALLOCATE THE SHARES IT IS REQUIRED TO DELIVER UNDER
“MINIMUM SHARE DELIVERY” (ABOVE) AMONG THE STAGGERED DELIVERY DATES OR DELIVERY
TIMES; AND


(II)           THE AGGREGATE NUMBER OF SHARES THAT GS&CO. WILL DELIVER TO
COUNTERPARTY HEREUNDER ON ALL SUCH STAGGERED DELIVERY DATES AND DELIVERY TIMES
WILL EQUAL THE NUMBER OF SHARES THAT GS&CO. WOULD OTHERWISE BE REQUIRED TO
DELIVER ON SUCH NOMINAL DELIVERY DATE.


14.           EARLY TERMINATION.  IN THE EVENT THAT AN EARLY TERMINATION DATE
(WHETHER AS A RESULT OF AN EVENT OF DEFAULT OR A TERMINATION EVENT) OCCURS OR IS
DESIGNATED WITH RESPECT TO ANY TRANSACTION (EXCEPT AS A RESULT OF A MERGER EVENT
IN WHICH THE CONSIDERATION OR PROCEEDS TO BE PAID TO HOLDERS OF SHARES CONSISTS
SOLELY OF CASH), IF GS&CO.

12


--------------------------------------------------------------------------------



WOULD OWE ANY AMOUNT TO COUNTERPARTY PURSUANT TO SECTION 6(D)(II) OF THE
AGREEMENT (CALCULATED AS IF THE TRANSACTIONS BEING TERMINATED ON SUCH EARLY
TERMINATION DATE WERE THE SOLE TRANSACTIONS UNDER THE AGREEMENT) (ANY SUCH
AMOUNT, A “GS&CO. AMOUNT”), THEN, IN LIEU OF ANY PAYMENT OF SUCH GS&CO. AMOUNT,
COUNTERPARTY MAY, NO LATER THAN THE EARLY TERMINATION DATE OR THE DATE ON WHICH
SUCH TRANSACTION IS TERMINATED, ELECT FOR GS&CO. TO DELIVER TO COUNTERPARTY A
NUMBER OF SHARES (OR, IN THE CASE OF A MERGER EVENT, A NUMBER OF UNITS, EACH
COMPRISING THE NUMBER OR AMOUNT OF THE SECURITIES OR PROPERTY THAT A
HYPOTHETICAL HOLDER OF ONE SHARE WOULD RECEIVE IN SUCH MERGER EVENT (EACH SUCH
UNIT, AN “ALTERNATIVE DELIVERY UNIT” AND, THE SECURITIES OR PROPERTY COMPRISING
SUCH UNIT, “ALTERNATIVE DELIVERY PROPERTY”)) WITH A VALUE EQUAL TO THE GS&CO.
AMOUNT, AS DETERMINED BY THE CALCULATION AGENT (AND THE PARTIES AGREE THAT, IN
MAKING SUCH DETERMINATION OF VALUE, THE CALCULATION AGENT MAY TAKE INTO ACCOUNT
A NUMBER OF FACTORS, INCLUDING THE MARKET PRICE OF THE SHARES OR ALTERNATIVE
DELIVERY PROPERTY ON THE DATE OF EARLY TERMINATION AND THE PRICES AT WHICH
GS&CO. PURCHASES SHARES OR ALTERNATIVE DELIVERY PROPERTY TO FULFILL ITS DELIVERY
OBLIGATIONS UNDER THIS SECTION 14); PROVIDED THAT IN DETERMINING THE COMPOSITION
OF ANY ALTERNATIVE DELIVERY UNIT, IF THE RELEVANT MERGER EVENT INVOLVES A CHOICE
OF CONSIDERATION TO BE RECEIVED BY HOLDERS, SUCH HOLDER SHALL BE DEEMED TO HAVE
ELECTED TO RECEIVE THE MAXIMUM POSSIBLE AMOUNT OF CASH.


15.           PAYMENT DATE UPON EARLY TERMINATION.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN SECTION 6(D)(II) OF THE AGREEMENT, ALL AMOUNTS CALCULATED AS
BEING DUE IN RESPECT OF AN EARLY TERMINATION DATE UNDER SECTION 6(E) OF THE
AGREEMENT WILL BE PAYABLE ON THE DAY THAT NOTICE OF THE AMOUNT PAYABLE IS
EFFECTIVE; PROVIDED THAT IF COUNTERPARTY ELECTS TO RECEIVE SHARES OR ALTERNATIVE
DELIVERY PROPERTY IN ACCORDANCE WITH SECTION 14 HEREOF, SUCH SHARES OR
ALTERNATIVE DELIVERY PROPERTY SHALL BE DELIVERED ON A DATE SELECTED BY GS&CO. AS
PROMPTLY AS PRACTICABLE.


16.           SPECIAL PROVISIONS FOR COUNTERPARTY PAYMENTS.  THE PARTIES HEREBY
AGREE THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN OR IN THE AGREEMENT,
IN THE EVENT THAT AN EARLY TERMINATION DATE (WHETHER AS A RESULT OF AN EVENT OF
DEFAULT OR A TERMINATION EVENT) OCCURS OR IS DESIGNATED WITH RESPECT TO ANY
TRANSACTION OR A TRANSACTION IS ADJUSTED OR CANCELLED AS CONTEMPLATED BY THE
EQUITY DEFINITIONS, IN EACH CASE AFTER THE PAYMENT IN FULL BY COUNTERPARTY OF
THE PREPAYMENT AMOUNT AND THE COUNTERPARTY ADDITIONAL PAYMENT AMOUNT, AND, AS A
RESULT OF ANY SUCH EVENT, COUNTERPARTY OWES TO GS&CO. AN AMOUNT (WHETHER
CALCULATED UNDER SECTION 6(E) OF THE AGREEMENT (CALCULATED AS IF THE
TRANSACTIONS BEING TERMINATED ON SUCH EARLY TERMINATION DATE WERE THE SOLE
TRANSACTIONS UNDER THE AGREEMENT) OR OTHERWISE), SUCH AMOUNT SHALL BE DEEMED TO
BE ZERO.  FOR THE AVOIDANCE OF DOUBT, AFTER PAYMENT IN FULL BY COUNTERPARTY OF
THE PREPAYMENT AMOUNT AND THE COUNTERPARTY ADDITIONAL PAYMENT AMOUNT WITH
RESPECT TO A TRANSACTION, COUNTERPARTY SHALL NOT OWE ANY OTHER CASH PAYMENT WITH
RESPECT TO SUCH TRANSACTION, OR THE ADJUSTMENT, CANCELLATION OR TERMINATION
THEREOF.


17.           AGREEMENT IN RESPECT OF TERMINATION AMOUNTS.  IN DETERMINING ANY
AMOUNTS PAYABLE IN RESPECT OF THE TERMINATION OR CANCELLATION OF A TRANSACTION
HEREUNDER PURSUANT TO SECTION 6 OF THE AGREEMENT OR ARTICLE 12 OF THE EQUITY
DEFINITIONS, THE CALCULATION AGENT SHALL MAKE SUCH DETERMINATION WITHOUT REGARD
TO (I) CHANGES TO COSTS OF FUNDING, STOCK LOAN RATES  OR EXPECTED DIVIDENDS
SINCE THE TRADE DATE, OR (II) LOSSES OR COSTS INCURRED IN CONNECTION WITH
TERMINATING, LIQUIDATING OR RE-ESTABLISHING ANY HEDGE RELATED TO THE TRANSACTION
(OR ANY GAIN RESULTING FROM ANY OF THEM).


18.           AGREEMENT IN RESPECT OF ADJUSTMENTS.  IN DETERMINING ANY
ADJUSTMENT IN RESPECT OF A TRANSACTION HEREUNDER PURSUANT TO ARTICLE 11 OR
ARTICLE 12 OF THE EQUITY DEFINITIONS, THE CALCULATION AGENT SHALL MAKE SUCH
ADJUSTMENTS WITHOUT REGARD TO CHANGES IN EXPECTED DIVIDENDS SINCE THE TRADE
DATE.


19.           AGREEMENT IN RESPECT OF DIVIDENDS.  FOR THE AVOIDANCE OF DOUBT, IF
AN EARLY TERMINATION DATE OCCURS IN RESPECT OF A TRANSACTION HEREUNDER AS A
RESULT OF AN ADDITIONAL TERMINATION EVENT OF THE TYPE DESCRIBED IN SECTION 8
ABOVE, THE RELEVANT PARTY’S LOSS FOR PURPOSES OF SECTION 6(E) OF THE AGREEMENT
IN RESPECT OF SUCH ADDITIONAL TERMINATION EVENT SHALL BE DETERMINED WITHOUT
REGARD TO THE DIFFERENCE BETWEEN THE EXTRAORDINARY DIVIDEND GIVING RISE TO SUCH
ADDITIONAL TERMINATION EVENT AND THE EXPECTED DIVIDEND AS OF THE TRADE DATE.


20.           CLAIM IN BANKRUPTCY.  GS&CO. AGREES THAT IN THE EVENT OF THE
BANKRUPTCY OF COUNTERPARTY, GS&CO. SHALL NOT HAVE RIGHTS OR ASSERT A CLAIM THAT
IS SENIOR IN PRIORITY TO THE RIGHTS AND CLAIMS AVAILABLE TO THE SHAREHOLDERS OF
THE COMMON STOCK OF COUNTERPARTY.

13


--------------------------------------------------------------------------------



21.           GOVERNING LAW.  THE AGREEMENT, THIS MASTER CONFIRMATION, EACH
SUPPLEMENTAL CONFIRMATION, EACH TRADE NOTIFICATION AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT, THIS MASTER CONFIRMATION,  EACH SUPPLEMENTAL
CONFIRMATION AND EACH TRADE NOTIFICATION SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO ITS CHOICE OF LAWS DOCTRINE).


22.                                 OFFICES.


(A)           THE OFFICE OF GS&CO. FOR EACH TRANSACTION IS:  ONE NEW YORK PLAZA,
NEW YORK, NEW YORK 10004.


(B)           THE OFFICE OF COUNTERPARTY FOR EACH TRANSACTION IS:  6829 LBJ
FREEWAY, DALLAS, TEXAS 75240.


23.           SUBMISSION TO JURISDICTION.  EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING BY THE OTHER PARTY AGAINST IT RELATING TO ANY TRANSACTION TO WHICH IT
IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW
YORK, SITTING IN NEW YORK COUNTY, THE COURTS OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF.


24.           WAIVER OF JURY TRIAL.  EACH PARTY HEREBY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THE
AGREEMENT, THIS MASTER CONFIRMATION, ANY SUPPLEMENTAL CONFIRMATION, ANY TRADE
NOTIFICATION OR ANY TRANSACTION (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

25.           Counterparts.        This Master Confirmation may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Master Confirmation by signing
and delivering one or more counterparts.

14


--------------------------------------------------------------------------------



26.           COUNTERPARTY HEREBY AGREES (A) TO CHECK THIS MASTER CONFIRMATION
CAREFULLY AND IMMEDIATELY UPON RECEIPT SO THAT ERRORS OR DISCREPANCIES CAN BE
PROMPTLY IDENTIFIED AND RECTIFIED AND (B) TO CONFIRM THAT THE FOREGOING (IN THE
EXACT FORM PROVIDED BY GS&CO.) CORRECTLY SETS FORTH THE TERMS OF THE AGREEMENT
BETWEEN GS&CO. AND COUNTERPARTY WITH RESPECT TO ANY PARTICULAR TRANSACTION TO
WHICH THIS MASTER CONFIRMATION RELATES, BY MANUALLY SIGNING THIS MASTER
CONFIRMATION OR THIS PAGE HEREOF AS EVIDENCE OF AGREEMENT TO SUCH TERMS AND
PROVIDING THE OTHER INFORMATION REQUESTED HEREIN AND IMMEDIATELY RETURNING AN
EXECUTED COPY TO EQUITY DERIVATIVES DOCUMENTATION DEPARTMENT, FACSIMILE NO.
212-428-1980/83.

Yours faithfully,

 

 

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

 

 

By:

/s/ Conrad Langenegger

 

 

Authorized Signatory

Agreed and Accepted By:

 

 

 

 

 

BRINKER INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

By:

/s/ Marie Perry

 

 

 

 

  Name: Marie Perry

 

 

 

 

  Title: Vice President and Treasurer

 

 

 

 


--------------------------------------------------------------------------------


SCHEDULE A

SUPPLEMENTAL CONFIRMATION

To:

Brinker International, Inc.
6820 LBJ Freeway
Dallas, Texas 75240

 

 

From:

Goldman, Sachs & Co.

 

 

Subject:

Collared Accelerated Stock Buyback

 

 

Ref. No:

[Insert Reference No.]

 

 

Date:

[Insert Date]

 

--------------------------------------------------------------------------------

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Brinker International, Inc.  (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below.  This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.

1.             This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation dated as of April 24, 2007 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time.  All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2.             The terms of the Transaction to which this Supplemental
Confirmation relates are as follows:

Trade Date:

 

[     ], 2007

 

 

 

Forward Price Adjustment Amount:

 

USD [      ]

 

 

 

Hedge Completion Date:

 

As set forth in the Trade Notification, but in no event later than [       ],
2007

 

 

 

Scheduled Termination Date:

 

[     ] months after the Hedge Completion Date, subject to GS&Co.’s right to
accelerate the Termination Date to any date on or after the First Acceleration
Date.

 

 

 

First Acceleration Date:

 

As set forth in the Trade Notification to be the date that follows the Hedge
Completion Date by [      ] months.

 

 

 

Prepayment Amount:

 

USD [      ]

 

 

 

 

 

 

Counterparty Additional Payment Amount:

 

USD [      ]

 

 

 

Initial Shares:

 

[       ]

 

 

 

Minimum Shares:

 

As set forth in the Trade Notification, to be a number of Shares equal to (a)
the Prepayment Amount divided by (b) [     ]% of the Hedge Period Reference
Price.

 

1


--------------------------------------------------------------------------------


 

Maximum Shares:

 

As set for in the Trade Notification, to be a number of Shares equal to (a) the
Prepayment Amount divided by (b) [     ]% of the Hedge Period Reference Price.

 

 

 

Ordinary Dividend Amount:

 

For any calendar quarter, USD [     ]

 

 

 

Relevant Period End Date:

 

The [     ] Exchange Business Day immediately following the end of the
Calculation Period.

 

3.             Counterparty represents and warrants to GS&Co. that neither it
nor any “affiliated purchaser” (as defined in Rule 10b-18) has made any
purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) during the four
full calendar weeks immediately preceding the Trade Date.

4.             Counterparty represents and warrants to GS&Co. that it is not
entering into the Transaction in contemplation of any Merger Transaction or
potential Merger Transaction that is reasonably likely to result in the public
announcement (as defined in Rule 165(f) under the Securities Act) thereof during
the term of the Transaction.

5.             This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to this Transaction, by manually signing
this Supplemental Confirmation or this page hereof as evidence of agreement to
such terms and providing the other information requested herein and immediately
returning an executed copy to Equity Derivatives Documentation Department,
facsimile No. 212-428-1980/83.

Yours sincerely,

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

Agreed and Accepted By:

 

 

 

 

 

BRINKER INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

2


--------------------------------------------------------------------------------


SCHEDULE B

TRADE NOTIFICATION

To:

 

Brinker International, Inc.
6820 LBJ Freeway
Dallas, Texas 75240

 

 

 

From:

 

Goldman, Sachs & Co.

 

 

 

Subject:

 

Collared Accelerated Stock Buyback

 

 

 

Ref. No:

 

[Insert Reference No.]

 

 

 

Date:

 

[Insert Date]

 

--------------------------------------------------------------------------------

The purpose of this Trade Notification is to notify you of certain terms in the
Transaction entered into between Goldman, Sachs & Co. (“GS&Co.”) and Brinker
International, Inc. (“Counterparty”) (together, the “Contracting Parties”) on
the Trade Date specified below.

This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of [Insert Date of Supplemental Confirmation]
(the “Supplemental Confirmation”) between the Contracting Parties, as amended
and supplemented from time to time.  The Supplemental Confirmation is subject to
the Master Confirmation dated as of April 24, 2007 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time. 
All provisions contained in the Master Confirmation and the Supplemental
Confirmation govern this Trade Notification except as expressly modified below.

Trade Date:

 

[     ], 2007

 

 

 

Hedge Completion Date:

 

[     ]

 

 

 

Scheduled Termination Date:

 

[     ]

 

 

 

First Acceleration Date:

 

[     ](or, if such date is not a Scheduled Trading Day, the next following
Scheduled Trading Day).

 

 

 

Hedge Period Reference Price:

 

USD [     ]

 

 

 

Minimum Shares:

 

[     ]

 

 

 

Maximum Shares:

 

[     ]

 

Yours sincerely,

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

By:

 

 

Authorized Signatory

 

1


--------------------------------------------------------------------------------


GOLDMAN, SACHS & CO. | 85 BROAD STREET | NEW YORK, NEW YORK 10004 | Tel: 212 902
1000

SUPPLEMENTAL CONFIRMATION

To:

 

Brinker International, Inc.
6820 LBJ Freeway
Dallas, Texas 75240

 

 

 

From:

 

Goldman, Sachs & Co.

 

 

 

Subject:

 

Collared Accelerated Stock Buyback

 

 

 

Ref. No:

 

SDB1625596768

 

 

 

Date:

 

April 24, 2007

 

--------------------------------------------------------------------------------

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Brinker International, Inc.  (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below.  This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.

1.             This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation dated as of April 24, 2007 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time.  All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2.             The terms of the Transaction to which this Supplemental
Confirmation relates are as follows:

Trade Date:

 

April 24, 2007

 

 

 

Forward Price Adjustment Amount:

 

USD 0.20

 

 

 

Hedge Completion Date:

 

As set forth in the Trade Notification, but in no event later than May 22, 2007.

 

 

 

Scheduled Termination Date:

 

Ninety (90) Exchange Business Days after the Hedge Completion Date, subject to
GS&Co.’s right to accelerate the Termination Date to any date on or after the
First Acceleration Date.

 

 

 

First Acceleration Date:

 

June 22, 2007

 

 

 

Prepayment Amount:

 

USD 297,000,000.00

 

 

 

Counterparty Additional Payment Amount:

 

USD 542,876.40

 

 

 

Initial Shares:

 

5,954,631

 

 

 

Minimum Shares:

 

As set forth in the Trade Notification, to be a number of Shares equal to (a)
the Prepayment Amount divided by (b) 110% of the Hedge Period Reference Price.

 


--------------------------------------------------------------------------------


 

Maximum Shares:

 

As set for in the Trade Notification, to be a number of Shares equal to (a) the
Prepayment Amount divided by (b) 93% of the Hedge Period Reference Price.

 

 

 

Ordinary Dividend Amount:

 

For any calendar quarter, USD 0.09

 

 

 

Relevant Period End Date:

 

The fifteenth (15th) Exchange Business Day immediately following the end of the
Calculation Period.

 

3.             Counterparty represents and warrants to GS&Co. that neither it
nor any “affiliated purchaser” (as defined in Rule 10b-18) has made any
purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) during the four
full calendar weeks immediately preceding the Trade Date.

4.             Counterparty represents and warrants to GS&Co. that it is not
entering into the Transaction in contemplation of any Merger Transaction or
potential Merger Transaction that is reasonably likely to result in the public
announcement (as defined in Rule 165(f) under the Securities Act) thereof during
the term of the Transaction.

5.             This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

2


--------------------------------------------------------------------------------


Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to this Transaction, by manually signing
this Supplemental Confirmation or this page hereof as evidence of agreement to
such terms and providing the other information requested herein and immediately
returning an executed copy to Equity Derivatives Documentation Department,
facsimile No. 212-428-1980/83.

Yours sincerely,

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

 

By:

/s/ Conrad Langenegger

 

 

Authorized Signatory

 

 

 

 

 

 

Agreed and Accepted By:

 

 

 

 

 

BRINKER INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

By:

/s/ Marie Perry

 

 

 

  Name: Marie Perry

 

 

 

  Title: Vice President and Treasurer

 

 

 


--------------------------------------------------------------------------------